Order entered June 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01323-CR
                                      No. 05-12-01349-CR

                             ERIC JERMOND DAVIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-71411-W, F11-59063-W

                                            ORDER
       The Court REINSTATES the appeals.

       The records in these cases reflect that appellant was sentenced on July 25, 2012.

Appellant filed a pro se notice of appeal, entitled “motion to appeal,” on August 24, 2012. The

trial court certified appellant has the right to appeal. The trial court appointed the Dallas County

Public Defender’s Office to represent appellant in the appeals. The clerk’s and reporter’s records

have been filed. This Court has twice ordered the trial court to make findings regarding why

appellant’s brief, which is nearly six months overdue, has not been filed. To date, the trial court

has neither filed the findings nor responded to any of the letters this Court has sent regarding the

status of those findings. Additionally, we have had no correspondence from the Dallas County
Public Defender’s Office regarding appellant’s brief in these appeals.       The appeals cannot

proceed until the issue of appellant’s brief is resolved.

         Accordingly, we ORDER the Honorable Tracy Holmes, Presiding Judge of the 363rd

Judicial District Court, to conduct a hearing to determine why appellant’s brief has not been

filed.   In this regard, the Honorable Tracy Holmes shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the Honorable Tracy Holmes cannot obtain appellant’s presence at

the hearing, the Honorable Tracy Holmes shall conduct the hearing in appellant’s absence. See

Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If

appellant is indigent, the Honorable Tracy Holmes is ORDERED to take such measures as may

be necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the Honorable Tracy Holmes to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court by JULY 5, 2013.

               FAILURE OF THE HONORABLE TRACY HOLMES,
               PRESIDING JUDGE OF THE 363rd JUDICIAL DISTRICT
               COURT, TO FILE THE FINDINGS OF FACT REGARDING
               APPELLANT’S BRIEF BY THE DATE HEREIN SET FORTH
               MAY RESULT IN THE ISSUANCE OF A SHOW CAUSE
               ORDER AND/OR A JUDGMENT OF CONTEMPT.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court, Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office, and Michael Casillas, Appellate-

Chief, Dallas County District Attorney’s Office.
       The appeals are ABATED to allow the Honorable Tracy Holmes to comply with the

above order. The appeals shall be reinstated on July 15, 2013 or when the findings are received,

whichever is earlier.




                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE